Citation Nr: 0931432	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 17, 1998, 
for the granting of a total disability rating based on 
individual unemployability due to the appellant's service-
connected disorder (TDIU).  

2.  Entitlement to permanency of a total disability rating 
based on individual unemployability due to the appellant's 
service-connected disorder (TDIU).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member had active military service from February 
1991 to May 1992.

This matter comes before the Board of Veterans' Appeals, 
hereinafter the Board, on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board notes that in June 2005, the service member was 
informed that VA had revoked his representative's authority 
to represent VA claimants effective July 28, 2003.  The 
appellant has not chosen another representative to represent 
him before the VA.

After the Board reviewed the appellant's claim, the Board 
issued a Decision/Remand in September 2005.  In that action, 
the Board granted the appellant's request for an earlier 
effective date for the granting of a TDIU.  The Board found 
that the evidence supported a granting of a TDIU effective 
June 17, 1998.  However, the Board found that the evidence 
did not support a granting of a TDIU prior to that date.  
Additionally, the Board remanded the issue of entitlement to 
an earlier effective date for an increased evaluation of 
mechanical low back pain with degenerative disc bulge. 

The appellant received notification of the Board's action and 
he subsequently appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  Upon 
reviewing the Board's Decision/Remand, the Court found that 
the Board should have deferred issuing a decision on the 
merits of the appellant's claim for an earlier effective date 
for the granting of a TDIU.  The Court concluded that this 
issue was inextricably intertwined with the issue of 
entitlement to an earlier effective date for an increased 
evaluation of mechanical low back pain with degenerative disc 
bulge.  As such, the Court vacated, in part, the Board's 
action.  It is noted that the Court specifically stated that 
it was not vacating the portion of the Board's action that 
granted an effective date of June 17, 1998, but was instead 
vacating the portion the decision that denied an effective 
date prior to June 17, 1998.  

While the claim was at the Court, the issue involving 
entitlement to an earlier effective date for an increased 
evaluation of mechanical low back pain with degenerative disc 
bulge was returned to the Board.  Subsequently the Board 
issued a decision on this issue on January 30, 2008.  In that 
decision, the Board found that the evidence did not support 
the granting of a 60 percent disability rating for mechanical 
low back pain with degenerative disc disease prior to June 
15, 2001.  The service member was notified of that decision 
and there is no indication in claims folder suggesting that 
the appellant appealed that decision to the Court.  Hence, on 
its face, it appears that the Board's decision is now final.  

Because the issue involving an earlier effective for the 
granting of a 60 percent disability rating for mechanical low 
back pain with degenerative disc disease has been decided, 
there no longer remains any hindrance on deciding the issue 
of earlier effective date for the granting of a TDIU.  Hence, 
the Board will, below, discuss the merits of the appellant's 
claim involving this issue.  

The other issue noted on the front page of this action is 
entitlement to permanency of a TDIU rating.  The Court, in 
its Memorandum Decision, found that this issue was initially 
raised before the Court.  As such, it was referring this 
issue back to the Board for further appellate action.  It is 
unclear, from the wording used by the Court, whether the 
Board now has jurisdiction of this issue or whether the issue 
should merely be returned to the RO/AMC for further action.  
Since there is a lack of clarity on this issue, and in order 
to ensure that some action occurs, the Board has listed this 
issue on the front page of this action.  Further information 
with respect to this issue is located in the REMAND portion 
of the decision below and it is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The service member is service connected for a mechanical 
low back pain with degenerative disc bulge of lumbar spine 
evaluated as 60 percent disabling, tinnitus evaluated as 10 
percent disabling, and left ear hearing loss evaluated as 
noncompensable, for a combined total disability evaluation of 
60 percent.

3.  The record includes an unadjudicated informal TDIU claim 
in the form of a VA examination report dated June 17, 1998.

4.  Prior to June 17, 1998, it is not factually ascertainable 
that the appellant was unable to obtain or maintain gainful 
employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 17, 
1998, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in October 2001.  The letter informed the appellant of what 
evidence was required to substantiate the claim for an 
increased evaluation and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

Since the RO's original letter preceded its initial award of 
an increased evaluation, it did not provide notice of the 
evidence needed to substantiate the claim for an earlier 
effective date after an initial rating has been assigned.  
However, VA is not required to provide separate notice under 
38 U.S.C.A. § 5103(a) with regard to "downstream" issues, 
where the notice was provided in connection with the original 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (cited at 69 
Fed. Reg. 25,180 (2004)); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Nevertheless, VA subsequently provided 
notice as to an earlier effective date in the Statement of 
the Case (SOC) that was issued.

Also, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 
34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant (and his former attorney) 
over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail.  See Sanders; see 
also Simmons v. Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA has obtained all records that have 
been available and they have been included in the claims 
folder, available for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue that is the subject of this 
decision and is now before the Board and the VA has obtained 
all known documents that would substantiate the appellant's 
assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements 
(effective dates) to the appellant.  This occurred in the SOC 
given to the appellant.  Hence, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving an 
initial disability rating, the notice requirements of Dingess 
(not Vasquez) apply, and, as discussed more fully above, were 
complied with in this case.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim for an earlier 
effective date.  The claimant discussed the pertinent 
criteria and submitted supporting evidence and he has 
indicated that there was no further evidence to submit.  The 
criteria were discussed in the SOC, and the claimant was told 
why his claim could not be granted pursuant to the requisite 
criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

In summary, the Board finds that "it is difficult to discern 
what additional guidance" could have provided to the 
appellant regarding what evidence could be submitted to 
substantiate this claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

A claim for a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities (TDIU), qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) 
and 38 C.F.R. § 3.400(o)(2) (2008), which sets forth the 
method of determining the effective date of an increased 
evaluation.  The general rule provides that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by 
regulation which provides that the effective date will be the 
date of receipt of claim or the date entitlement arose, which 
ever is later.  38 C.F.R. § 3.400(o)(1) (2008).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2008).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2008).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2008).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2008).

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2008).

VA Regulations provide that total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a) (2008).

The record indicates that the service member filed his 
original claim for compensation in August 1992.  The 
application allowed for completion of Items 29A through 32E 
if the service member believed that he was totally disabled 
and unable to work.  This section was crossed through with 
the indication, "SC ONLY".  A VA examination was conducted 
in February 1993 in which the service member reported that he 
was not working.  However, the service member did not 
insinuate that he was unemployable as a result of his 
disabilities.  By rating decision in March 1993, service 
connection was granted for mechanical low back pain with a 10 
percent rating, tinnitus with a 10 percent rating, and left 
ear hearing loss with a noncompensable rating, all effective 
May 14, 1992.

In May 1994, the service member requested an increased 
evaluation for his service-connected disabilities.  A VA 
examination was accomplished in July 1994 in which the 
service member stated he was working doing odd jobs.  Based 
on that VA examination, by rating decision in January 1995, 
an evaluation of 40 percent for the service member's low back 
disability was granted.  The effective date of was determined 
to be May 26, 1994.

In February 1996, the service member requested service 
connection for a bilateral hip disability, a bilateral knee 
disability, and numbness in hands and requested that his 
service-connected disabilities be assigned higher ratings.  A 
VA examination was conducted in April 1996 in which the 
service member reported that he had not worked since military 
service.  He further stated that he had been trained for 
heating and air conditioning work but that no such work was 
available.  Based on that VA examination, service connection 
for bilateral hips and knees and numbness in both hands as 
well as increased evaluations for the service member's 
service-connected disability were denied.  This was 
accomplished in an April 1996 rating action.  It is noted 
that the appellant did not suggest, imply, or insinuate that 
he was unable to obtain and/or maintain gainful employment 
because of his service-connected disabilities.  

In May 1998, the service member requested an increased 
evaluation for his low back disability.  A VA examination was 
conducted in June 1998 in which the service member reported 
that he had been on "disability" since he left military 
service except for an attempt to work folding clothing in 
1994.  The service member reported that he lasted just two 
days on that job, and he had to quit because of his back.  
Based on that VA examination, an increased evaluation for the 
service member's low back disability was denied in the July 
1998 rating decision.

After the July 1998 rating decision, no correspondence or 
evidence was received by the RO until June 15, 2001, when the 
service member filed a formal application for increased 
compensation based on unemployability.  In August 2001, the 
service member was afforded a VA examination in which the 
service member reported that he had to quit his job as a 
laborer after the military in 1994 secondary to increased low 
back symptoms.  The examiner stated, "Although the service 
member is currently not employed, he would be unable to 
perform activities requiring climbing stairs or other 
physical and exertional activities such as were required as 
part of the essential job functions of his previous life long 
employment as a laborer."  Based on that VA examination, an 
increased rating in the service member's low back disability 
and TDIU were denied.  The service member appealed that 
decision, and in December 2002, the Board granted an 
increased rating of 60 percent for the service member's low 
back disability as well as entitlement to TDIU established 
solely on the basis of impairment arising from the service-
connected back disability.  In June 2003, the RO assigned the 
effective date of June 15, 2001, the date of the formal 
application.

Based primarily on the report of a VA examination in August 
2001, the Board found in December 2002 that the service 
member's service-connected back disability had increased in 
severity.  As the service member then had a single service-
connected disability rating of 60 percent or more, the Board 
also granted entitlement to TDIU under the schedular 
standards of 38 C.F.R. § 4.16(a).  In this case, prior to the 
grant of an increased rating for the service member's 
service-connected low back disability to 60 percent, the 
service member did not meet the schedular criteria for TDIU.  
Thus, prior to June 15, 2001, the service member did not meet 
the schedular criteria for TDIU.

The Board notes that in a separate rating, that of January 
30, 2008, the Board found that the evidence did not support 
the granting of a 60 percent disability evaluation for 
mechanical low back pain with degenerative disc bulge prior 
to June 15, 2001.

Yet, the Board must consider whether there was a claim 
pending for TDIU prior to June 15, 2001.  As previously 
discussed, the regulations generally construe any 
communication or action from a claimant indicating an intent 
to apply for one or more benefits under the laws administered 
by VA as an informal claim.  In addition, 38 C.F.R. § 3.157 
(2008) provides that once a formal claim for compensation has 
been allowed, the date of VA outpatient or hospital 
examination will be accepted as a claim when such reports 
relate to examination or treatment for which service 
connection has previously been established.

For the purposes of establishing the date of claim for a TDIU 
in the present case, the Board finds that the service 
member's statement in the June 17, 1998, VA examination 
report, conducted to assess the severity of his low back 
disability, in which he reported that he had been on 
disability since he left military service except for an 
attempt to work folding clothing in 1994 which he was unable 
to hold for more than two days due to his back disability, 
constituted an informal claim for TDIU.  The record does not 
indicate that the RO acknowledged this informal and pending 
claim or forwarded the appropriate application form for TDIU 
to the service member.  The Board, therefore, construes the 
June 2001 submission of a VA 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, as a 
formalization of his pending (and unadjudicated) informal 
claim.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board has reviewed the record in order to determine 
whether an even earlier claim for a TDIU exists.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, there is no communication from the service member 
prior to the June 1998 VA examination report in which he 
alleges that he cannot work due to his service-connected 
disabilities.  As noted above, in the February 1993 VA 
examination report, the service member reported that he was 
not working but did not relate his unemployment to his 
service-connected disabilities; in the July 1994 VA 
examination report, the service member reported that he was 
working doing odd jobs; and in the April 1996 VA examination 
report, the service member reported that he had not worked 
since military service, that he went to school and was 
trained for heating and air conditioning work, but no such 
work was available.

The Board notes that although the service member contends 
that in 1994 he became too disabled to work due to his 
service-connected disabilities, unless and until the service 
member communicated that contention to VA, he had not filed a 
claim.  In short, because the facts of the case establish 
that the service member did not file a claim for TDIU any 
earlier than June 17, 1998, the earliest possible date in 
which he could conceivably be awarded TDIU is one year prior 
to the date of his claim (i.e., June 17, 1997) if the 
evidence establishes that it was factually ascertainable that 
his service-connected disabilities were so severe as to 
prevent him from retaining gainful employment on that date.

However, prior to the August 2001 VA examination report, the 
record does not contain a finding or an opinion by a 
physician or by a vocational expert that the service member's 
service connected disabilities precluded him from engaging in 
substantially gainful employment.

The Board finds, therefore, that an assignment of an 
effective date of June 17, 1998 for TDIU, but no earlier, is 
warranted.  See 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2) (2008).


ORDER

Entitlement to an effective date prior to June 17, 1998, for 
the granting of a total disability rating based on individual 
unemployability due to the appellant's service-connected 
disorder, is denied.  


REMAND

The other issue noted on the front page of this action is 
that of entitlement to permanency of a total disability 
rating.  In the Memorandum Decision issued by the Court, the 
Court inferred that the Board had jurisdiction of this issue 
and that further development needed to occur with respect to 
this issue.  

The Board notes that permanency of a TDIU is governed by 38 
C.F.R. §§ 3.340 and 3.342 (2008).  Permanence is essentially 
a medical question, which requires competent medical 
evidence; neither the Board nor the RO may exercise its own 
independent medical judgment on such a question.  See Elcyzyn 
v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

A positive determination of permanency may be based on a 
finding that "the probability of permanent improvement under 
treatment [was] remote," and whether one or all of the 
appellant's service-connected disabilities [were] 
"reasonably certain to continue throughout the life of the 
[appellant]."  38 C.F.R. § 3.340(b) (2008); see also KL v. 
Brown, 5 Vet. App. 205, 208 (1993) (factors to consider 
include failure to pursue treatment, and whether the disease 
has been shown to be of longstanding duration, actually 
totally incapacitating, or of such a nature as to render the 
probability of permanent improvement remote).  The 
appellant's age may be considered in determining permanence.  
38 C.F.R. § 3.340(b) (2008).

In the present case, there is no VA medical opinion on this 
issue.  The Board therefore concludes that this matter should 
be remanded and that, upon remand, the service member should 
be afforded a thorough VA examination in order to assess the 
symptomatology and severity of the service member's 
disabilities, and to determine at what point before, on, or 
after June 17, 1998, the service member's disabilities became 
reasonably certain to continue throughout his life with only 
remote probability of improvement under treatment.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.340(b) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the service member and request 
that he identify all VA and non-VA health 
care providers, other than those already 
associated with the claims folder, that 
have treated him for his disabilities 
since service.  The aid of the service 
member in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
service member should be informed in 
writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the service member should be 
afforded a comprehensive VA examination 
to determine the extent and severity of 
his disabilities.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the service member's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail. 

The examiner must then specifically offer 
an opinion as to at what point before, 
on, or after June 17, 1998, the service 
member's disabilities became reasonably 
certain to continue throughout his life 
with only remote probability of 
improvement under treatment.  See 38 
C.F.R. § 3.340(b) (2008).

A positive determination of permanency 
may be based on a finding that "the 
probability of permanent improvement 
under treatment is remote."  Id.  The 
appellant's age may be considered in 
determining permanence. Id.  This 
determination must be based upon a 
consideration of the degree of impairment 
due solely to the service-connected 
disabilities.  See 38 C.F.R. § 3.341 
(2008).

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.  No action is required of the 
service member until he is contacted by the RO/AMC.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the service member is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


